MEMORANDUM **
Peter Strojnik, P.C., appeals from the district court’s order denying Strojnik’s Motion to Reopen the Case to consider its Application for Supplemental Relief. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Delay v. Gordon, 475 F.3d 1039, 1043 (9th Cir.2007), and we affirm.
The district court did not abuse its discretion by denying the supplemental relief requested by Strojnik because Strojnik presented no justification for its failure to seek the additional relief in the original judgment, and courts may not use Rule 60(b) of the Federal Rules of Civil Procedure to grant affirmative relief in addition to the relief contained in the prior order or judgment. See id. at 1044.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.